Case: 2:20-cv-02979-SDM-MRM Doc #: 50 Filed: 08/04/21 Page: 1 of 2 PAGEID #: 3174




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


ROSALIE N. KENNEDY,

                      Petitioner,                :   Case No. 2:20-cv-2979

       - vs -                                        District Judge Sarah D. Morrison
                                                     Magistrate Judge Michael R. Merz

WARDEN, Marysville
 Reformatory for Women,

                                                 :
                      Respondent.


       NOTICE TO PETITIONER REGARDING COMPLAINT OF
                   JUDICIAL MISCONDUCT


       This habeas corpus case is before the Court on Petitioner’s Complaint of Judicial

Misconduct against the undersigned (ECF No. 49). Petitioner is hereby notified that such

complaints must be filed with the Sixth Circuit Court of Appeals at the Potter Stewart Courthouse,

100 East Fifth Street, Cincinnati, Ohio 45202.

       Petitioner accuses the Magistrate Judge of defending the state trial court judge in this case,

Judge William Goslee. Petitioner may be assured that the undersigned does not know Judge

Goslee and had never even heard his name until it appeared in the record in this case.

       Petitioner also asserts the Magistrate Judge accused her of killing her husband and claims

“Nowhere on the record is there evidence that says anything like this.” (ECF No. 49, PageID

3171). She cites PageID 3114 from the pending Report and Recommendations where the

undersigned wrote:


                                                 1
Case: 2:20-cv-02979-SDM-MRM Doc #: 50 Filed: 08/04/21 Page: 2 of 2 PAGEID #: 3175




                [Petitioner] argues that her admission in the 911 call that she shot
                the victim does not amount to an admission of a purpose to kill him.
                It is true that she nowhere admits it was her intention to kill him. But
                a jury could reasonably infer from the fact that she pointed a gun at
                him and fired three times that her purpose was lethal. Federal habeas
                courts do not re-weight credibility or discard reasonable inferences
                drawn by a jury from admissible evidence.

Id. That is not an accusation, but a finding of what it was reasonable for a jury to conclude from

the evidence.



August 3, 2021.

                                                              s/ Michael R. Merz
                                                             United States Magistrate Judge




                                                   2
